Title: From John Adams to Henry Knox, 25 August 1776
From: Adams, John
To: Knox, Henry


     
      Dear Sir
      Philadelphia August 25. 1776
     
     Your Favour of the 21. is before me. I agree that We ought to have an hundred more of Mortars, Howitzers, and Field Pieces, And if I knew where to procure the Brass, I should be glad to promote the Manufacture of that Number. You Say that Copper can be purchased at a little advanced Price. I wish I knew, where, and at what Price. We have contracted with a Gentleman in Maryland, for a large Quantity of Iron Cannon.
     Able Officers, are the Soul of an Army. Gentlemen of Sense, and Knowledge, as well as valour, must be advanced. I wish you would give me in Confidence a List of the best Officers from the Massachusetts, with their Characters. This may be delicate, but it will be safe. Pray write me the Characters of Coll. Shepherd, Coll. Henshaw, and Major Brooks. Does Austin merit Promotion, or not? I am much distressed for Want of a List of all the Massachusetts Officers, in their Ranks, as they now Stand. I have Sought it, a long time but never could obtain it. Will you favour me with one. I am determined to find out the Characters of our Officers, by Some means or other. If a Second Battallion of Artillery, is formed, who are the Officers, of it? Would not Austin make a good Lt. Coll. of Artillery? Pray give me, your Sentiments frankly, and candidly, We have been delicate too long. Our Country, is too much interested, in this Subject. Men of Genius and Spirit, must be promoted, wherever they are. If you have no Lt. Coll., who shall We put in that Place? I wish Austin was in the Artillery, because I know him to have a Capacity equal to any Thing, and I conjecture he would turn his Thoughts to those Sciences, which an Officer of Artillery ought to be Master of.
     I am a constant Advocate for a regular Army, and the most masterly Discipline, because, I know, that without these We cannot reasonably hope to be a powerfull, a prosperous, or a free People, and therefore, I have been constantly labouring to obtain an handsome Encouragement for inlisting a permanent Body of Troops. But have not as yet prevailed, and indeed, I despair of ever Succeeding, unless the General, and the Officers from the Southward, Should convince Gentlemen here; or unless two or three horrid Defeats, Should bring a more melancholly Conviction, which I expect and believe will one day, or other be the Case. I am, your humble Servant
     
      John Adams
     
    